that he may be referred for the forfeiture of credits for the filing of a

                  frivolous petition. Accordingly, we
                              ORDER the petition DENIED.




                                                                                   J.
                                                        Pickering


                                                                                   J.
                                                        Parraguirre




                  cc: John Francis Arpino
                        Washoe County District Attorney
                        Robert C. Bell
                        Scott W. Edwards
                        Attorney GeneraUCarson City
                        Washoe District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                          2
(0) 1947A Cfet.